Citation Nr: 0712782	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  96-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease and emphysema.

3.  Entitlement to a compensable initial rating for migraine 
headaches.

4.  Entitlement to additional disability compensation on 
behalf of minor children.  

5.  Entitlement to an effective date earlier than July 11, 
1997, for a grant of service connection for post-traumatic 
stress disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from October 1968 to July 
1970, and from August 1971 to August 1974.  He also had a 
subsequent period of service from August 1974 to February 
1976 which terminated in a discharge of a character which 
precludes payment of benefits.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, regional office 
(RO).  


FINDINGS OF FACT

1.  The evidence fails to show that nicotine dependence began 
or permanently increased in severity during the veteran's 
service.

2.  The preponderance of the evidence shows that the 
veteran's current lung disorder was not manifested until many 
years after service and is not related to active duty service 
or any incident therein.

3.  The veteran's migraine headaches have not resulted in 
characteristic prostrating attacks occurring an average of 
once every two months over the last several months.  

4.  The veteran has failed to provide Social Security numbers 
for his minor children.  

5.  The veteran's claim for service connection for post-
traumatic stress disorder was previously denied by the RO in 
April 1991. 

6.  The veteran perfected an appeal of the decision, however, 
the denial of the claim for post-traumatic stress disorder 
was confirmed by the Board in a decision of April 1994.

7.  The veteran requested that his claim be reopened in 
January 1995; however, he did not subsequently respond to a 
letter from the RO dated in May 1995 which requested that he 
submit new and material evidence to reopen the claim.  

8.  The veteran did not reopen his claim for service 
connection for post-traumatic stress disorder prior to July 
11, 1997.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated 
during active service. 38 U.S.C.A. § 1130 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006); VAOPGCPREC 19-97 (May 13, 
1997), 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93 (Jan. 13, 
1993), 58 Fed. Reg. 42756 (1993).

2.  A lung disorder, to include chronic obstructive pulmonary 
disease and emphysema, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The criteria for a compensable initial rating for 
migraine headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a Diagnostic Code 8100 
(2006).

4.  The criteria for entitlement to additional disability 
compensation on behalf of minor children are not met.  38 
U.S.C.A. § 5101(c)(1) (West 2002); 38 C.F.R. § 3.216 (2006).

5.  The criteria for an effective date earlier than July 11, 
1997, for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in January 
2006, March 2006 and May 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, the letters adequately 
told the veteran to submit any additional evidence that he 
had in his possession.  Further, the veteran was notified in 
March 2006 regarding the factors considered when assigning a 
disability rating following a grant of service connection or 
the effective date of a grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) .  Although the 
veteran's initial VCAA letter was not provided prior to the 
adjudication of his claim, he was afforded a period of time 
to submit evidence following the issuance of the letters, and 
he has not reported any prejudice as a result of the timing 
of the letters.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His VA treatment 
records have been obtained.  Numerous records were also 
obtained from the Social Security Administration.  The 
veteran had hearings before the RO and the Board.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Nicotine 
Dependence.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b); see also 38 C.F.R. § 3.303(d). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a veteran's active service for claims filed after June 9, 
1998. 38 U.S.C.A. § 1103(a); see also 38 C.F.R. § 3.300(a).  
The law states:  Notwithstanding any other provision of law, 
a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service for purposes of this title on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103(a). 

This prohibition applies only to claims filed after June 9, 
1998.  Because the veteran's claim was received prior to this 
date in May 1998, the statute does not apply in his case, and 
prior opinions of VA's General Counsel permitting service 
connection under certain circumstances due to in-service 
tobacco use apply.

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service. VAOPGCPREC 2-93 (Jan. 13, 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97 (May 13, 
1997).

In a May 5, 1997, VA memorandum to VA's General Counsel, the 
VA Under Secretary of Health affirmed that nicotine 
dependence may be considered a disease for VA benefit 
purposes.

The veteran submitted a claim for disability compensation for 
nicotine dependency in May 1998.  In a Statement in Support 
of Claim dated in June 1998, he reported that he smoked when 
he entered the army, but he smoked less than one pack per 
day.  He further stated that he started to smoke three packs 
a day in Vietnam, and that had continued since then.  

During a hearing held at the RO in September 1998, the 
veteran stated that he first experimented with cigarettes at 
the age of 6 years, but did not actually start smoking until 
the age of 14 or 15.  He stated that at that age he smoked 
about a pack a week at most, but did not "have the habit."  
He further stated that when he went into the service, he 
smoked a pack a day or less, and then started smoking from 
three to five packs a day after going to Vietnam.  

During a hearing held before the undersigned Veterans Law 
Judge in March 2000, the veteran testified that he smoked 
before entering service, but he started smoking a whole lot 
more while he was in service.  He reported receiving free 
cigarettes during service along with his rations.  He stated 
that he smoked a pack or two a week before going to Vietnam, 
and smoked about five packs per day after returning.  He 
stated that he was smoking about three packs per day as of 
the date of the hearing.

The veteran's service medical records do not mention 
cigarette smoking or nicotine dependence.  No nicotine 
dependence was noted at the veteran's service separation 
examination.

Several items of medical evidence pertinent to the nicotine 
dependence claim have been presented.  In a letter addressed 
to the veteran's former attorney, dated in July 2002, Gilbert 
C. Evans, M.D., a general practitioner and member of the 
American Academy of Disability Evaluating Physicians, stated 
that he had evaluated the veteran and his medical records and 
agreed that the veteran suffered from PTSD and that one if 
its effects was his alcoholism and addiction to nicotine.  
The physician stated that although the veteran had a 
"flirtation" with nicotine in high school, the smoking was 
becoming an addiction due to trauma in Vietnam.  He stated 
that I am sure of this because increasing doses of nicotene 
[sic] and/or alcohol for a long period of time causes an 
addiction everytime."    

The report of a VA pulmonary examination conducted in June 
2004 reflects that the examiner reviewed the claims file.  
The examiner offered an opinion that the veteran started 
smoking prior to his time in service and continued to smoke 
to the present time.  He noted that the veteran had been 
smoking a pack daily prior to service, and had already tried 
to quit once and had returned to smoking.  The examiner 
concluded that "This veteran's nicotine dependency had 
started prior to his time in service and again in the opinion 
of this examiner would not be a least as likely as not 
attributable to his time in service..."  He further stated 
that "there may be some chronic obstructive pulmonary 
disease associated with this continued smoking, but again in 
the opinion of this examiner, this would not be at least as 
likely as not related to his time in service."  

The report of a VA examination conducted in June 2006 
(labeled Initial Evaluation for Post-traumatic Stress 
Disorder) shows that the veteran gave a history of smoking 
perhaps a pack or two packs a week before service, with rapid 
escalation of the amount of smoking after joining the army 
and even more severe cigarette use while in Vietnam.  The 
examiner concluded that in this case the patient clearly does 
meet the criteria for a diagnosis of nicotine dependence, and 
the patient provides a history indicative of difficulty 
increasing in severity as a direct result of his service 
experiences.  

Finally, a VA respiratory disorders examination report shows 
that an examiner concluded that the veteran's tobacco abuse 
had its onset at age 12, and he had continued to use tobacco 
since.  

The medical evidence is mixed.  After considering all of the 
evidence of record, the Board finds that the evidence is not 
sufficient to provide a basis to allow the claim.  The Board 
notes that there is no contemporaneous evidence from the time 
of service which reflects the veteran's level of smoking at 
that time.  In fact, the service medical records do not even 
document that he was a smoker at that time.  The veteran has 
provided a smoking history that actually pre-dates his active 
service, with increasing smoking during service.  The 
veteran's history, however, has significantly varied.  At one 
time he reported smoking almost a pack a day at that time of 
entrance into service, and at other times he reported smoking 
less that a pack a week.  The Board concludes that in light 
of the variations in the accounts given by the veteran, the 
accounts, which were provided in support of a claim for 
monetary benefits are not reliable.  Thus, the medical 
opinions finding that nicotine dependence began during 
service relied on a faulty premise: specifically, that the 
veteran's smoking was inconsequential prior to service.  

In addition, the Board notes that a medical opinion based 
upon a subjective history provided by the veteran need not be 
accepted by the Board. See Boggs v. West, 11 Vet. App. 334 
(1998) (VA medical opinion was not probative where it was 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence); Swann v. Brown, 5 
Vet. App. 229 (1993) (Board not bound to accept opinions of 
two doctors who made diagnoses of post-traumatic stress 
disorder almost 20 years following appellant's separation 
from service and who necessarily relied on history as related 
by appellant because their "diagnoses can be no better than 
the facts alleged by appellant"); see also Black v. Brown, 5 
Vet. App. 177 (1993) (medical evidence was inadequate where 
medical opinions were general conclusions based on history 
furnished by appellant and on unsupported clinical evidence).  

The Board notes that there is no further need for examination 
to determine if he developed nicotine dependence during 
service because any opinions finding such can be based only 
on subjective history provided by the veteran.  In the 
absence of contemporary medical evidence, the actual date of 
the start of any nicotine dependence remains mere conjecture.

In summary, the service medical records do not refer to any 
smoking problems or addiction, and the only medical evidence 
regarding the development of a claimed nicotine dependence 
during service was prepared many years after service based on 
a subjective history provided by the veteran and a 
questionable factual basis.  With contradictory evidence of 
record, any attempt to place the start of any nicotine 
dependence now, many years later, would amount to mere 
conjecture.  The evidence does not demonstrate that the 
veteran suffered or suffers from a nicotine dependence that 
was first incurred or aggravated by his active service.  As 
the preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Entitlement To Service Connection For A Lung Disorder, 
To Include Chronic Obstructive Pulmonary Disease And 
Emphysema.

The veteran's primary contention is that he developed 
pulmonary disease secondary to the nicotine addiction which 
he asserted was incurred in service.  For the reasons stated 
above, the nicotine addiction claim has been denied.  
Therefore, the claim for secondary service connection for a 
pulmonary disease must fail as a matter of law.  

The Board also finds no basis for establishing direct service 
connection for a pulmonary disorder.  The veteran's service 
medical records do not contain any references to a chronic 
lung disorder.  Although he was seen on several occasions for 
coughs and colds, a chronic disorder such as the currently 
diagnosed chronic obstructive pulmonary disease and/or 
emphysema, was not noted.  The first medical evidence of a 
chronic lung disorder is dated many years after separation 
from service.  

Although the veteran has offered his own theory that his 
current problems are related to service, the mere contentions 
of the veteran, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
his claimed disabilities with an event or occurrence while in 
service, will not support his claim.  Lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board finds 
that a lung disorder was not incurred in or aggravated by 
service.

III.  Entitlement To A Compensable Initial Rating For 
Migraine Headaches.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent rating is warranted where 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted where there are characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.  A 10 percent rating is warranted 
where there are characteristic prostrating attacks occurring 
an average of once a month over the last several months.  A 
noncompensable rating is warranted if there are less frequent 
attacks. 

During the hearing held before the undersigned Veterans Law 
Judge in June 2000, the veteran testified that he had 
headaches about once a month, and sometimes twice a month.  
He said that his PTSD and stress brought on the headaches.  
He said that if he took 800 milligrams of Ibuprofen when he 
felt the headache starting that stopped it.  He also stated 
that if he woke up with a headache, he used a shot which had 
been furnished by the VA.  

The Board finds, however, that the veteran's migraine 
headaches have not resulted in characteristic prostrating 
attacks occurring an average of once every two months over 
the last several months.  The veteran's VA treatment records 
reflect almost no complaints of headaches.  A treatment 
record dated in October 2001 reflects complaints of migraines 
but they were well controlled with medication and there is no 
indication that they were prostrating attacks.  VA 
psychiatric treatment records dated in January 2002 reflect 
that the veteran stated that he had been under significant 
stress, and had an increase in the frequency of headaches.  
He was provided a medication.  The October 2001 and January 
2002 complaints, however, appear to be the exception as other 
treatment records do not reflect continuing complaints.  The 
report of a VA headaches examination conducted in June 2004 
reflects that the veteran reported that he had headaches 
which previously had been very frequent, but were now 
infrequent.  He stated that his last headache was six months 
earlier.  He felt that since getting a divorce his stress 
level was reduced and he did not have headaches nearly a 
frequently as he once did.  Such symptoms of infrequent 
headaches do not warrant a higher rating under the applicable 
rating criteria.  Accordingly, the Board concludes that the 
criteria for an initial rating higher than 10 percent for 
migraine headaches are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.124a Diagnostic Code 8100.  Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  

IV.  Entitlement To Additional Disability Compensation
 On Behalf Of Minor Children.

Any person who applies for or is in receipt of any 
compensation or pension benefit under laws administered by 
the Secretary shall, if requested by the Secretary, furnish 
the Secretary with the social security number of such person 
and the social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, such person 
applies for or is in receipt of such benefit.  38 U.S.C.A. § 
5101(c)(1).  VA updated its regulations in compliance with 
this law in March 1992. 38 C.F.R. § 3.216.

The veteran has failed to provide Social Security numbers for 
his minor children.  There is no indication in the record, 
nor does the veteran allege, that his children have not been 
assigned Social Security numbers.  He simply stated that he 
does not know of the whereabouts of the children, and he 
believes that the VA should attempt to obtain the numbers by 
contacting the Social Security Administration.  Under the 
law, however, the duty to provide such information is placed 
on the veteran.  The veteran has not met that duty.  
Accordingly, the Board concludes that the criteria for 
entitlement to additional disability compensation on behalf 
of minor children are not met.  

V.  Entitlement To An Effective Date Earlier than July 11, 
1997, for a Grant of Service Connection for Post-Traumatic 
Stress Disorder.

The veteran filed a claim for disability compensation for 
post-traumatic stress disorder in August 1990.  Subsequently, 
in a decision of April 1991, the RO denied service connection 
for post-traumatic stress disorder. 

The veteran appealed the decision, but it was confirmed by 
the Board in April 1994.  That decision is final.  See 38 
U.S.C.A. §§ 5108, 7104.   

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).  The veteran has not raised any 
allegation of clear and unmistakable error in the previous 
decision.  

The veteran requested that his claim be reopened in January 
1995; however, he did not subsequently respond to a letter 
from the RO dated in May 1995 which requested that he submit 
new and material evidence to reopen the claim.  

The Board finds that the veteran did not reopen the claim for 
service connection for a post-traumatic stress disorder until 
July 11, 1997, when his attorney apparently submitted a 
letter requesting that the claim be reopened.  The Board 
notes that the letter is dated July 7, 1997, but is date 
stamped as having been received at a hearing in January 1998.  
For the sake of analysis, the Board will assume that an 
earlier copy of the letter was in fact received on July 11, 
1997.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  
Although the veteran has expressed his belief that the VA 
regulations provide for assignment of an effective date one 
year prior to the date of the reopened claim, that does not 
apply in the present case.  The one year earlier provision 
applies only to claims for increased ratings, or where a 
claim is filed within a year of separation from service or 
within a year from the date of liberalizing legislation.  
Accordingly, the criteria for an effective date earlier than 
July 11, 1997, for service connection for post-traumatic 
stress disorder are not met.


ORDER

1.  Service connection for nicotine dependence is denied.

2.  Service connection for a lung disorder, to include 
chronic obstructive pulmonary disease and emphysema, is 
denied.

3.  A compensable initial rating for migraine headaches is 
denied.

4.  Additional disability compensation on behalf of minor 
children is denied.  

5.  An effective date earlier than July 11, 1997, for a grant 
of service connection for post-traumatic stress disorder is 
denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


